MEMORANDUM OF DECISION.
Joseph E. Earley appeals a decision of the Superior Court, Cumberland County, denying his claim for attorney fees incurred by Earley in his successful defense of a declaratory judgment action brought by his insurer, Allstate Insurance Company. Allstate sought to avoid any obligation to afford liability coverage to Earley in relation to a claim against him for personal injuries that resulted from a shooting. (For a description of the incident, see State v. Earley, 454 A.2d 341, 342-43 (Me.1983)). We have recently decided that in these circumstances the insured is not entitled to attorney fees unless the insurer’s actions can be attributed to a “bad-faith refusal to honor its contract obligation to defend.” Union Mutual Fire Insurance Co. v. Town of Topsham, 441 A.2d 1012, 1019 (Me.1982).
The entry is:
Judgment affirmed.
All concurring.